Citation Nr: 0626169	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus.

5.  Entitlement to a rating in excess of 20 percent prior to 
December 16, 2002, for peripheral neuropathy of the right 
lower extremity.

6.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 20 percent prior to 
December 16, 2002, for peripheral neuropathy of the left 
lower extremity.

8.  Entitlement to a rating in excess of 40 percent for 
peripheral neuropathy of the left lower extremity.

9.  Entitlement to a compensable rating for erectile 
dysfunction.

10.  Entitlement to a compensable rating for nephropathy.

11.  Entitlement to an effective date earlier than December 
16, 2002, for the award of a total disability rating based 
upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is shown to have served on active duty during 
the period from September 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In correspondence dated in May 2006 the 
appellant was notified that his attorney had notified VA that 
he was retiring from practice and would no longer be able to 
represent him.  As no response was received from the 
appellant, it is assumed that he desires to be unrepresented 
in the present matters on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

A preliminary review of the record in this case has revealed 
an inconsistency as to the appellant's character of service.  
The Board notes that service personnel records associated 
with the appellant's DA Form 20 show he was discharged under 
conditions other than honorable on May 27, 1971.  The report 
also notes that he was listed as a deserter in October 1969 
and November 1970 and that he was absent without leave in 
August 1970.  Verified time lost under 10 U.S.C. § 972 and 
subsequent to normal ETS was reported to be 559 days.  An 
October 2000 VA medical report shows the appellant indicated 
he had been dishonorably discharged due to his having been 
absent without leave.  

However, a copy of a DD Form 214 included in the claims file 
shows the appellant was discharged effective May 27, 1971, 
under honorable conditions.  There is no evidence that this 
copy has been certified as a true and exact copy of an 
original document.  In light of the apparent inconsistencies 
of record, the Board finds additional action is required 
prior to review of the issues developed on appeal.  

VA law provides that if a former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge under honorable conditions, 
however, is binding on VA as to the character of discharge.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12(a) (2005).  

VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
if the evidence meets the following conditions: (1) The 
evidence is a document issued by the service department.  A 
copy of an original document is acceptable if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody or, 
if the copy was submitted by an accredited agent, attorney or 
service organization representative who has successfully 
completed VA-prescribed training on military records, and who 
certifies that it is a true and exact copy of either an 
original document or of a copy issued by the service 
department or a public custodian of records; and (2) The 
document contains needed information as to length, time and 
character of service; and (3) In the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2005).

The Board also notes that the Veterans Claims Assistance Act 
of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  Although the appellant was provided VCAA notice in 
July 2001 concerning his PTSD and hepatitis C claims, a 
review of the record shows he has not been adequately 
notified of the evidence necessary to substantiate his 
remaining claims.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims also issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), finding that 
the VCAA notice requirements applied to all elements of a 
claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  Therefore, additional notice should be 
issued as required.

Accordingly, the case is REMANDED for the following:

1.  Appropriate action should be taken to 
verify the appellant's character of 
discharge.  All attempts to procure 
records for verification should be 
documented in the file.  

2.  The appellant must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that he is expected to 
provide, and (4) to request or tell him 
to provide any evidence in his possession 
that pertains to the claims.  These 
notice requirements are to be applied to 
all elements of the claims.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



